Citation Nr: 0916869	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  06-15 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for bladder cancer, 
including as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel






INTRODUCTION

The Veteran had active service from November 1967 to August 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).



FINDINGS OF FACT

1.  The record shows that the Veteran served in the Republic 
of Vietnam during the Vietnam era, and was released from 
active duty in August 1970.

2.  The Veteran has been diagnosed with and undergone medical 
and surgical treatment since 2001 for bladder cancer.

3.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran's bladder 
cancer is related to his active service, including presumed 
exposure to herbicide agents.



CONCLUSION OF LAW

Bladder cancer was not incurred in or aggravated by service, 
and may not be presumed to have been incurred in service, to 
include as a result of in-service exposure to Agent Orange or 
any other herbicide agent.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5103A, 5107(b) (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the U.S. Court of Veterans Appeals 
(Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

In August 2004, VA sent the Veteran a letter informing him of 
the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the Veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.  A March 2006 letter describes how VA 
determines disability ratings and effective dates.

The Board acknowledges that the content of the August 2004 
letter did not fully comply with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as later 
amended, regarding VA's duty to notify and assist.  However, 
the Board finds that any error in notice is non-prejudicial.  
Although the Veteran did not receive Dingess notice until 
after initial adjudication of the claim (because the initial 
rating decision occurred prior the Court's ruling in 
Dingess), it is clear that he was provided with the 
opportunity to participate in the processing of his claim so 
as to render any defect in notice non-prejudicial.  For 
example, the October 2004 and December 2004 rating decisions 
and March 2006 SOC explained the basis for the RO's action, 
and the SOC provided him with an additional 60-day period to 
submit more evidence.  In addition, the Veteran demonstrated 
through submission of additional evidence that he was aware 
of the type of evidence required to substantiate his claim.  
Moreover, the benefit being sought is not being granted in 
this case, so the Board will not reach the issue of 
disability rating or effective date discussed by the Court in 
Dingess.

It appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

It is the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Moreover, the Veteran has demonstrated knowledge 
of, and has acted upon, the information and evidence 
necessary to substantiate the pending claim.  See, e.g., 
Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was 
convinced that the appellant and representative had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim).  The claimant has not 
demonstrated any prejudicial or harmful error in VA's notice, 
and any presumption of error as to the first element of VCAA 
notice has been rebutted in this case.  See Sanders, supra.

The Board also finds that VA's duty to assist has been 
satisfied.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA 
obtained the records of private physicians identified by the 
Veteran.  In determining whether the duty to assist requires 
that a VA medical examination be provided or medical opinion 
obtained with respect to a veteran's claim for benefits, 
there are four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no showing of bladder cancer for over 
30 years following the Veteran's separation from active 
service.  Moreover, although an October 2004 letter from a 
private physician stated that the Veteran's bladder cancer 
was likely caused by exposure to chemicals during active 
service, the low probative value of this opinion when 
combined with the more probative evidence from the Institute 
of Medicine of the National Academy of Sciences (NAS), 
discussed below, make a medical opinion unnecessary.  
Finally, no other medical evidence of record suggests a 
causal relationship between the current bladder cancer and 
active service.  Accordingly, an examination is not required 
here, even under the low threshold of McLendon.  

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303(a) (2008). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In certain cases, service connection can be presumed if a 
veteran was exposed to Agent Orange or other herbicide agents 
during active service.  Presumptive service connection is 
warranted for the following disorders: chloracne or other 
acneform disease consistent with chloracne; Type II diabetes; 
Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; 
acute and subacute peripheral neuropathy; porphyria cutanea 
tarda; prostate cancer; respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcoma 
(other than ostrosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma). 

Presumptive service connection for these disorders as a 
result of herbicide exposure is warranted if the requirements 
of 38 C.F.R. § 3.307(a)(6) are met.  38 U.S.C.A. § 1116; 38 
C.F.R. § 3.309(e).  The governing law provides that a 
"veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent . . . unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service."  38 U.S.C.A. § 1116(f).

Under the applicable law discussed above, "service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  See 
38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  As 
noted in the Introduction, above, the interpretation of the 
quoted language has been the subject of extensive litigation, 
in Haas v. Nicholson and Haas v. Peake, supra.  Under the 
judicial precedent in the Haas case, in order for the 
presumption of service connection based upon herbicide 
exposure to apply, a Veteran must have set foot on the 
landmass of the country of Vietnam or served in the inland 
waters of Vietnam.  

Pursuant to Section 3 of the Agent Orange Act of 1991, Public 
Law No. 102-4, 105 Stat. 11, the Secretary of Veterans 
Affairs (Secretary) entered into an agreement with the NAS to 
review and summarize the scientific evidence concerning the 
association between exposure to herbicides used in Vietnam 
and various diseases suspected to be associated with such 
exposure.  The NAS was to determine, to the extent possible, 
whether there was a statistical association between the 
suspect disease and herbicide exposure, taking into account 
the strength of the scientific evidence and the 
appropriateness of the methods used to detect the 
association; the increased risk of disease among individuals 
exposed to herbicides during the service in the Republic of 
Vietnam during the Vietnam era; and whether there is a 
plausible biological mechanism or other evidence of a causal 
relationship between herbicide exposure and the suspect 
disease.  The NAS was required to submit reports of its 
activities every two years.

The Secretary, under the authority of the Agent Orange Act of 
1991 and based on studies by the NAS, has determined that 
there is no positive association between exposure to 
herbicides and any condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. 
Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 
2, 1999); Notice, 67 Fed. Reg. 42,600-08 (June 24, 2002); 
Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007). 

When a disease is first diagnosed after service but not 
within an applicable presumptive period, service connection 
may nevertheless be established by evidence demonstrating 
that disease was in fact incurred during service.  See Combee 
v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  If there 
is no presumptive service connection available, direct 
service connection can be established if the record contains 
competent medical evidence of a current disease process with 
a relationship to exposure to an herbicide agent while in 
military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; 
Combee at 1043-44.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

In this case, the Veteran contends that his bladder cancer 
was caused by exposure to Agent Orange while he was in 
Vietnam during active service.  

The Veteran's DD Form 214 shows service in Vietnam from 
December 1968 to December 1969, and his DA Form 20, Record of 
Assignments, shows that he served as a ground control radar 
repairman.  

The Veteran's service treatment records (STRs) are negative 
for any manifestation of bladder problems.  The October 1967 
enlistment and May 1970 separation examination reports are 
normal.  

More than 30 years after separation from service, the Veteran 
was diagnosed with bladder cancer in January 2001 after he 
reported blood in his urine.  In this regard, the Board notes 
that evidence of a prolonged period without medical complaint 
or treatment, and the amount of time which has elapsed since 
military service, can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(to the effect that service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service).  Dr. M.S., a urologist, 
recommended surgery to remove the bladder tumor which had 
been detected.  The claims file does not contain the 
operative report, but it appears likely that Dr. M.S. 
performed the surgery in January 2001.  

In any case, the Veteran continued to treat with Dr. M. S. 
for follow-up and for other non-related conditions.  
Recurrence of the cancer was discovered in November 2001, and 
the Veteran underwent intravesical therapy in November and 
December 2001.  As of April 2002, there was no evidence of 
the cancer.  

In September 2002, a bladder biopsy showed transitional cell 
carcinoma, and the Veteran underwent laser fulguration of the 
bladder tumors in October 2003.  As of June 2004, urine 
cytologies were negative, and there was no evidence of any 
obvious tumors.  

In October 2004, Dr. M.S. authored a letter detailing the 
history of the Veteran's cancer.  Specifically, he stated 
that the Veteran was diagnosed with bladder cancer in January 
2001 and, after surgery was performed later that month, the 
final diagnosis was transitional cell carcinoma, Grade 2, 
non-invasive.  The doctor went on to describe the recurrences 
and subsequent treatment.  Currently, the October 2004 
cytoscopy showed 2 slightly suspicious lesions, which were 
biopsied, and pathology results were pending.  

Later in October 2004, Dr. M.S. wrote another letter stating 
that the Veteran had manifested a small recurrence of the 
cancer that month, which was treated in the office.  In 
addition, the doctor opined that it was likely that exposure 
to chemicals during active service could have caused the 
Veteran's bladder cancer.  He explained that bladder cancers 
are directly related to exposure to carcinogenic agents, and 
thus, it is likely that that was the case with the Veteran.  

There are no additional records describing treatment for 
bladder cancer.  

The Board first considers whether a grant of presumptive 
service connection is warranted under 38 C.F.R. § 3.309(e), 
for herbicide exposure.  This regulation enables an allowance 
of presumptive service connection only for the diseases 
listed at 38 C.F.R. § 3.309(e), as stated above.  The Veteran 
in this case has bladder cancer, which is not among the 
diseases specified in section 3.309(e) for diseases specific 
to herbicide-exposed veterans.  Thus, even though the Veteran 
in this case served in Vietnam, a grant of presumptive 
service connection based on herbicide exposure is not 
permissible here.  

The Board has also considered whether there is any other 
evidence linking the Veteran's current bladder cancer to 
herbicide exposure, so as to allow for a grant of direct 
service connection, and finds that the preponderance of the 
evidence is against such a grant.

First, the Board has considered both the October 2004 letter 
from Dr. M.S. and the findings of the NAS, discussed above, 
and finds that the competent medical evidence weighs against 
a grant of service connection.  In cases such as this, where 
there are conflicting statements or opinions from medical 
professionals, it is within the Board's province to weigh the 
probative value of those opinions.  In Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993), the U.S. Court of Veterans 
Appeals stated:

The probative value of medical opinion evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion 
that the physician reaches. . . .  As is true with 
any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the 
province of the adjudicators . . . .

So long as it provides an adequate reason or basis for doing 
so, the Board does not err by favoring one competent medical 
opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  Greater weight may be placed on one examiner's 
opinion over another depending on factors such as reasoning 
employed by the examiners and whether or not, and the extent 
to which, they have reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
In addition, the thoroughness and detail of a medical opinion 
are among the factors for assessing the probative value of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).
  
In October 2004, Dr. M.S. wrote a letter, described above, 
stating it is likely that the Veteran's cancer was caused by 
exposure to carcinogenic chemicals during service.  He did 
not specify the type of chemicals which he believes likely 
caused the cancer, nor did he provide any rationale or 
medical studies used as a basis for his opinion.  The 
doctor's opinion, therefore, appears to be speculative at 
best.  Service connection may not be based on a resort to 
speculation or remote possibility.  38 C.F.R. § 3.102.  See 
Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that 
appellant was "possibly" suffering from a disability was 
deemed speculative); Bloom v. West, 12 Vet. App. 185, 186-87 
(1999) (a treating physician's opinion that service "could 
have" precipitated disability found too speculative).  The 
Court has held that such statements indicate a possibility, 
but not a probability, of a nexus.  See also Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (physician's comment 
couched in terms of "may or may not" was held to be 
speculative); Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) (favorable evidence which does little more than 
suggest possibility of causation is insufficient to establish 
service connection); Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (physician's statement that the Veteran "may" have 
had pertinent symptoms also implied "may or may not," and 
was deemed speculative).  Considering these holdings by the 
Court of Appeals, the Board concludes that Dr. M.S.'s opinion 
is conclusory and speculative in nature.

By contrast, the Board finds most probative the findings of 
the NAS, that there is inadequate or insufficient evidence to 
determine an association between bladder cancer and exposure 
to herbicides.  See Veterans and Agent Orange: Update 2006 
(NAS 2006) tbl. S-1.  The NAS found that, in the case of 
bladder cancer, available studies were of insufficient 
quality, consistency, or statistical power to permit a 
conclusion regarding the presence or absence of an 
association between the cancer and exposure to herbicides in 
Vietnam.  Thus, the Board finds that the competent evidence 
weighs against a grant of direct service connection.  

To whatever extent the Veteran may believe his bladder cancer 
originated in servce and was latent over the years, 
continuity of symptomatology has not been established in this 
case.  The Board acknowledges that the Veteran is competent 
to give evidence about what he experienced; for example, he 
is competent to discuss pain and other symptoms.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the 
Federal Circuit Court has held that in certain situations, 
lay evidence can even be sufficient with respect to 
establishing medical matters such as a diagnosis.  
Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007), the Federal Circuit commented that competence to 
establish a diagnosis of a condition can exist when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional. 

Similarly, the Court of Appeals for Veterans Claims has held 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Furthermore, lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  See 
also Robinson v. Shinseki, No. 2008-7096 (Fed. Cir. March 3, 
2009) (confirming that, "in some cases, lay evidence will be 
competent and credible evidence of etiology").  However, the 
resolution of issues which involve medical knowledge, such as 
the diagnosis of a cancerous condition and the determination 
of medical etiology, require professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In the present case, the Veteran did not have any documented 
urinary tract problems until 2001, when he reported blood in 
his urine.  Even considering the Veteran's statements as 
competent evidence of the initial manifestations of the 
condition, there were no complaints until more than 30 years 
after his separation from service.  Thus, even if the 
Veteran's statements can be construed as alleging continuity 
of symptoms since active service, the absence of documented 
complaints of urinary tract problems or any diagnosis 
concerning the bladder until 30 years after separation is 
more probative than his current recollection as to symptoms 
experienced in the distant past.  See Curry v. Brown, 7 Vet. 
App. 59 (1994).  Accordingly, continuity of symptomatology is 
not established by either the competent evidence or the 
Veteran's own statements.  

Since the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
bladder cancer, the benefit-of-the-doubt doctrine is 
inapplicable, and the claim must be denied.




ORDER

Service connection for bladder cancer, including as due to 
herbicide exposure, is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


